Citation Nr: 0601953	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-07 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. §1151 for 
infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
September 2005.  A transcript of the hearing is associated 
with the veteran's claims folder.

The Board notes that the veteran submitted additional medical 
records at the September 2005 hearing, which have not been 
reviewed by the RO.  The veteran included a waiver of initial 
RO consideration of those records.  Therefore, a remand is 
not required.  


FINDING OF FACT

Any infertility resulting from a 1991 surgical procedure 
performed at a VA facility was not the result of improper 
care or an event not reasonably foreseeable.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C. 
§ 1151 for infertility is not warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation for infertility resulting 
from retrograde ejaculation under the provisions of 
38 U.S.C.A. § 1151.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case here with respect to the issue of 
entitlement to compensation for infertility under 38 U.S.C. 
§ 1151.  As explained below, this issue is being denied due 
to lack of legal merit.  Therefore, based on the Court's 
decision in Manning, the Board concludes that this claim is 
not subject to the provisions of the VCAA.  

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in September 2002.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 [all Section 1151 
claims which were filed after October 1, 1997 must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.  

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for infertility.  The veteran contends 
that he suffers infertility due to retrograde ejaculation as 
a result of a surgical urinary tract procedure that was 
performed at a VA medical facility in 1991.  

While the medical evidence does show that the veteran 
underwent a transurethral resection of the prostate (TURP) in 
1991 at a VA facility, the Board can identify no current 
diagnosis of infertility or retrograde ejaculation, nor can 
it identify any medical evidence showing or suggesting that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical or surgical treatment.  The 
veteran does not in fact contend that there was such 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  Nor does he contend 
that infertility resulted from an event not reasonably 
foreseeable.  It is the veteran's essential contention, as 
stated in his September 2005 hearing testimony, that he was 
not informed prior to surgery that infertility or retrograde 
ejaculation [described as impotence by the veteran] could 
possibly result from such surgery, and that the surgeon did 
not adequately address the ramifications or secondary 
conditions that might result from the surgery.  Indeed, the 
veteran agreed with the statement of his representative that 
he was "not saying the VA screwed anything up;" he was 
"just saying that they did not explain all the repercussions 
of the surgery."

The veteran similarly stated in his September 2002 claim and 
in a February 2003 VA Form 21-4138 that he was not warned in 
advance that infertility was a potential complication of the 
procedure.  In his March 2004 VA Form 9, the veteran stated 
that the doctor told him after surgery that it might affect 
his sexual function, but he should have told him this before 
the surgery.

The record does not contain a copy of any release forms 
signed by the veteran prior to his surgery.  However, even if 
conceded that the veteran was not warned of the potential for 
sexual side effects from surgery on his urinary tract, such 
failure to warn the veteran would simply not satisfy the 
express requirements of the statute.  38 U.S.C.A. § 1151 
clearly requires that the proximate cause of any additional 
disability resulting from VA treatment be carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  The veteran clearly does not 
contend that this is the case.  

Here, the facts are not at issue.  Accordingly, benefits 
under 38 U.S.C.A. § 1151 must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].



CONTINUED ON NEXT PAGE



ORDER

Compensation for infertility under 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


